Citation Nr: 1646893	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In consideration of the evidence currently of record, the Board has broadened the claim as entitlement to service connection for an acquired psychiatric disorder. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to issue on appeal before the Board at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran believes his psychiatric disorder is related to events from active duty.  Specifically, he states that he was attached to the unit responsible for the recovery of service members killed in the helicopter crash during Operation Purple Star in May 1996.  Although the Joint Services Records Research (JSRRC) was unable to verify this claimed stressor, the Veteran submitted additional evidence in support of this claim.  The relevant evidence includes an article from the Navy and Marine Corps Medical News dated February 14, 1997, regarding the May 1996 helicopter crash and the aftermath.  In an April 2014 lay statement from J.L.G., a recipient of the Navy and Marine Corps Commendation Medal for his actions after the May 1996 helicopter crash, he stated that he served with the Veteran in the 1st Platoon Golf Company Battalion Landing Team (BLT) 2/8 24th Marine Expeditionary Force (Special Operations Capable) and that the Veteran participated in the recovery of the bodies of the service members killed in the helicopter crash.  Moreover, a review of the Veteran's military personnel records show that he was assigned to the unit at the time of the May 1996 helicopter crash.  Based on this evidence, the Board finds that the Veteran's statements regarding this claimed stressor is credible; this stressor is verified.

In addition, the medical records of evidence reflect that he has been diagnosed with depression and PTSD.  Consequently, a VA examination and opinion are needed concerning whether the Veteran indeed has an acquired psychiatric disorder and whether it is attributable to his military service.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA medical treatments, including from the Erie VA medical center (VAMC), dated from July 2009.

2. Upon receipt of all additional records, schedule a VA mental status evaluation to ascertain all current psychiatric disorders, including PTSD and depression, and for an opinion concerning their etiologies, especially in terms of their posited relationship with the Veteran's  military service.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  A complete history should be obtained from the Veteran.  All indicated tests should be performed and findings reported in detail.

Following review of the claims file and mental status evaluation, the examiner must diagnose all current psychiatric disorders.  If it is confirmed the Veteran has PTSD, then an opinion is needed as to whether it is at least as likely as not (50 percent or greater) that the PTSD is attributable to any cited stressors that occurred on active duty, including the May 1996 helicopter crash at Camp Lejeune.

For any other diagnosed psychiatric disorder, an opinion is needed as to whether it is at least as likely as not (50 percent or greater) that it is related to or otherwise attributable to the Veteran's service, including the May 1996 helicopter crash at Camp Lejeune.

It is essential the examiner discuss the underlying reasoning supporting his or her opinions, whether favorable or unfavorable to the claim, if necessary citing to specific findings in the file substantiating conclusions.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




